Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Morgan (Reg. No. 79,770) on May 19, 2022.

Claim has been amended as follows: 
Claim 1.  A method of controlling a dual fuel engine with at least two banks of cylinders, comprising: sensing at least one of temperatures of exhaust from the at least two banks and [[a]] pressures of [[an]] intake manifolds of the at least two banks; and adjusting at least one of a gas flow, a charge flow, [[or]]and an air flow to one of the at least two banks to balance one of exhaust temperatures of the at least two banks and intake manifold pressures of the at least two banks.

The Specification has been amended as follows:
[0007]        In another embodiment, methods of controlling a dual fuel engine with at least two banks of cylinders, comprising sensing at least one of temperatures of exhaust from the at least two banks and a pressure of an intake manifold of each of the at least two banks, and adjusting at least one of a gas flow to one of the at least two banks to balance exhaust temperatures of the at least two banks, a charge flow to one of the at least two banks to balance exhaust temperatures of the at least two banks, [[or]]and an air flow to one of the at least two banks to balance exhaust temperatures of the at least two banks and intake manifold pressures of the at least two banks are provided.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach a method of controlling a dual fuel engine having multiple cylinder banks including sensing at least one of exhaust temperatures and intake pressures of the cylinder banks, and adjusting at least one of a gas flow, a charge flow or an air flow to one cylinder bank to balance one 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799